FOR PUBLICATION



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                                 GREGORY F. ZOELLER
Marion County Public Defender Agency              Attorney General of Indiana
Indianapolis, Indiana
                                                  ERIC P. BABBS
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                                                                            FILED
                                                                       Feb 20 2013, 9:34 am
                             IN THE
                   COURT OF APPEALS OF INDIANA                                  CLERK
                                                                             of the supreme court,
                                                                             court of appeals and
                                                                                    tax court




RALPH PIPKIN,                                )
                                             )
      Appellant-Defendant,                   )
                                             )
             vs.                             )   No. 49A02-1206-CR-447
                                             )
STATE OF INDIANA                             )
                                             )
      Appellee-Plaintiff.                    )


                   APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Marc T. Rothenberg, Judge
                           Cause No. 49F09-0906-FD-55782


                                  February 20, 2013

                             OPINION - FOR PUBLICATION

BAILEY, Judge
                                      Case Summary

       Ralph Pipkin (“Pipkin”) was charged with Failure to Register, as a Class D felony.

See Ind. Code § 11-8-8-7. He subsequently moved to dismiss the charge as an impermissible

ex post facto punishment as applied to him; the trial court denied the motion. He later moved

to dismiss the charge under speedy trial rules; the trial court again denied dismissal. Pipkin

then sought interlocutory review of the order denying dismissal on ex post facto grounds.

       Determining sua sponte that we lack jurisdiction to hear this appeal, we dismiss.

                              Facts and Procedural History

       In 1982, Pipkin was convicted of Rape in California. At the time of his release from

imprisonment, California required Pipkin to register with local authorities. Rather than

remain in California, however, Pipkin moved to Indiana in 1986 and remained a resident of

the state thereafter.

       In 2002, Pipkin was convicted of Forgery. After his release from imprisonment for

that offense, Pipkin was instructed to register as a sex offender as a result of his 1982

conviction for Rape in California.

       Pipkin complied with the registration requirements in 2002. However, on June 16,

2009, the State charged Pipkin with Failure to Register between October 17, 2008, and April

21, 2009.

       On August 5, 2010, Pipkin moved to dismiss the charge against him, arguing that the

registration requirement under the Indiana Sex Offender Registration and Notification Act is

an ex post facto punishment under the Indiana Constitution as applied to him (“first motion to


                                              2
dismiss”). The trial court conducted a hearing and on September 8, 2011 denied the first

motion to dismiss and entered the denial of the motion into the CCS the same day.

       On April 18, 2012, Pipkin again moved to dismiss, this time under our speedy trial

rules (“second motion to dismiss”). See Ind. Crim. Rule 4. On April 25, 2012, the trial court

denied Pipkin’s second motion to dismiss.

       On May 3, 2012, Pipkin sought the trial court’s certification of the order denying his

first motion to dismiss. The trial court granted certification on May 3, 2012, and Pipkin filed

his Notice of Appeal. This appeal ensued.

                                  Discussion and Decision

       Though neither party raises the issue on appeal, this Court has an obligation to

determine sua sponte whether it has the requisite jurisdiction to decide cases before it.

Johnson v. Estate of Brazill, 917 N.E.2d 1235, 1239 (Ind. Ct. App. 2009). Our review of the

record leads us to conclude that we do not have jurisdiction here.

       Appellate Rule 14(B) requires that a party seeking discretionary interlocutory review

of a trial court’s order must seek certification of the appealed order within thirty days of its

entry by the trial court. Ind. Appellate Rule 14(B)(1)(a). Where the thirty-day period has

elapsed and the trial court certifies an order for discretionary interlocutory appeal, the court

must enter a finding that good cause was shown for the delay in seeking certification of the

appeal. Id. Failure to timely perfect an appeal deprives this Court of jurisdiction to decide

the case. Johnson, 917 N.E.2d at 1239.

       Here, Pipkin sought interlocutory review in April 2012 of the September 2011 order


                                               3
denying his first motion to dismiss. While the trial court certified that order for interlocutory

appeal, the trial court did not enter any findings under Rule 14(B)(1)(a) that there was good

cause shown for belated certification of an appeal from the denial of the first motion to

dismiss. Further, our review of the record reveals no evidence that would establish good

cause for a belated appeal from the order denying the first motion to dismiss. Indeed, we

note that the trial court told Pipkin during the September 2011 hearing, at which the court

denied the first motion to dismiss, that the court “[didn’t] have a problem signing off on

some sort of interlocutory appeal on this matter.” (Tr. at 11.)

       Because the trial court failed to find good cause for belatedly pursuing an

interlocutory appeal from the first motion to dismiss, Pipkin’s appeal was not properly

perfected. We therefore lack jurisdiction over this matter, and must dismiss his appeal.

       Dismissed.

VAIDIK, J., and BROWN, J., concur.




                                               4